Citation Nr: 0947617	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  08-02 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
service-connected asbestosis.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to the service-
connected asbestosis.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 
1972.   

This matter comes before the Board of Veterans' Appeals on 
appeal from a June 2007 RO rating decision that granted 
service connection for asbestosis and assigned a 
noncompensable rating effective on August 3, 2006.  

As the claim before the Board involves a request for higher 
initial rating following the grant of service connection, the 
Board has characterized the issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

Following the last RO adjudication, the Veteran submitted 
additional evidence consisting of private medical records, 
with a waiver of initial RO jurisdiction.  The Board has 
accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in September 2009.  A transcript 
of the hearing has been associated with the claims file.  

The issue of a TDIU rating is addressed in the REMAND portion 
of this document and is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The service-connected asbestosis currently is shown to be 
productive of a disability picture that more nearly 
approximates pulmonary function testing (PFT) showing a 
Forced Vital Capacity (FVC) between 75 to 80 percent 
predicted.  


CONCLUSION OF LAW

The criteria for the assignment of a 10 percent evaluation 
for the service-connected asbestosis are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.97, including 
Diagnostic Code 6833 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations provide that, upon the 
submission of a substantially complete application for 
benefits, VA has an enhanced duty to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, considering the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim decided hereinbelow has been 
accomplished.  

In VAOPGCPREC 8-2003 (Dec. 22, 2003), the VA General Counsel 
held that in a "downstream" issue, such as here, 38 
U.S.C.A. § 5103(a) does not require separate notice of the 
information and evidence necessary to substantiate the newly 
raised issue; rather, a Statement of the Case (SOC) is 
required.  The required SOC in the present case addressing 
the issue of a higher initial evaluation for the service-
connected asbestosis was furnished to the Veteran in October 
2007.

Additional notice requirements apply to claims for an 
increased evaluation pursuant to Vazquez-Flores v. Peake.  22 
Vet. App. 37 (2008), vacated in part Nos. 2008-7150, 2008-
7115 (Fed. Cir. September 4, 2009).  These additional notice 
requirements, however, do not apply to claims for a higher 
initial evaluation.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the 
VA General Counsel held that separate notification is not 
required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).

Also, prior to the rating decision on appeal, the RO sent the 
Veteran a letter in September 2006 advising him that VA is 
responsible for getting relevant records held by any Federal 
agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies; that he must provide enough information 
about the records to allow VA to request them; and that it 
was his responsibility to make sure VA received the records.

In light of these considerations, the Board finds that the 
Veteran has received notice of the elements required to 
support his claim, and notice of what evidence, if any, will 
be obtained by the Veteran and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).

Accordingly, although the Veteran has not identified or 
demonstrated that any potential errors are prejudicial, the 
Board finds that any arguable lack of full preadjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  See Shinseki v. Sanders, 07-1209 slip op. at 11-12 
(April 21, 2009).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim herein 
decided. 

First, the Veteran's service treatment record (STR) is on 
file, and the file includes medical records from those VA and 
non-VA medical providers that the Veteran identified as 
having relevant records.  Neither the Veteran nor his 
representative has identified, and the file does not 
otherwise indicate, that any other VA or non-VA medical 
providers have additional records that should be obtained 
before the appeal is adjudicated by the Board.  

Second, the Veteran was afforded a VA examination in February 
2008 for the purpose of evaluating the severity of his 
service-connected asbestosis.    

The Board finds that the VA examination is adequate because, 
as shown below, it was based upon consideration of the 
Veteran's pertinent medical history, his lay assertions and 
current complaints, and because it describes the disability 
in detail sufficient to allow the Board to make a fully 
informed determination.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 
(1994)).   

To the extent the Veteran indicated in an August 2008 
correspondence and during his September 2009 Board hearing 
that the February 2008 VA examination results were "not very 
good" because the pulmonary function testing (PFT) had to be 
completed a week following the initial evaluation.  

The Board, however, finds that the examination is adequate 
because, in addition to the factors noted, the VA examiner 
noted that the PFT needed to be completed on two separate 
occasions due to a module failure.  The VA examiner did not 
indicate, and the record does not otherwise show, that the 
PFT results are inadequate or inaccurate.  Further, the 
Veteran submitted subsequent private (non-VA) PFT results 
expressed in terms conforming to the applicable rating 
criteria.  

Furthermore, the Veteran has not asserted, and the evidence 
does not show, that his symptoms have increased in severity 
since that evaluation. 

The Board accordingly finds no reason to remand for further 
examination.  

Finally, the Veteran has been afforded a hearing before a 
Veterans Law Judge in which he presented oral argument.

In conclusion, because all duties to notify and assist have 
been satisfied, the Board will proceed with consideration of 
the appeal.  


II.  Analysis

The Veteran is presently contending that an initial 
compensable evaluation is warranted for the service-connected 
asbestosis.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson v. West, 12 Vet App 119, 125-26 (1999), 
the U.S. Court of Appeals for Veterans Claims (Court) 
distinguished appeals involving a veteran's disagreement with 
the initial rating assigned at the time a disability is 
service-connected.  

Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See id. at 126-27.

Moreover, the Board notes, the Court recently held that in 
claims for an increased rating VA must consider that a 
claimant may experience multiple distinct degrees of 
disability, resulting in different levels of compensation, 
from the time the increased rating claim is filed to the time 
a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Given the nature of claims for initial evaluation, the Board 
in the present case has considered all evidence of severity 
since the effective date for the grant of service connection 
for the Veteran's asbestosis.  The Board's adjudication of 
this claim accordingly satisfies the requirements of Hart.  

The Veteran's service-connected asbestosis is evaluated under 
the provisions of 38 C.F.R. § 4.97, Diagnostic Code (DC) 
6833.  The rating criteria are as follows:

A 10 percent evaluation is assigned in cases of Forced Vital 
Capacity (FVC) between 75 to 80 percent predicted, or 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of between 66 to 80 percent 
predicted. 

A 30 percent evaluation is assigned for FVC between 65 to 74 
percent predicted, or DLCO (SB) of 56 to 65 percent 
predicted. 

A 60 percent evaluation is warranted for FVC of 50 to 64 
percent predicted, DLCO (SB) of 40 to 55 percent predicted, 
or maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation. 

Finally, the maximum 100 percent evaluation is warranted for 
FVC less than 50 percent predicted, DLCO (SB) less than 40 
percent predicted, maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, cor pulmonale or pulmonary hypertension, or where 
the condition requires outpatient oxygen therapy.  38 C.F.R. 
§ 4.97.

The Board further notes that VA amended the rating schedule 
concerning respiratory conditions, effective October 6, 2006.  
See 71 Fed. Reg. 52,457-52,460 (Sept. 6, 2006).  The 
amendments added provisions clarifying the use of PFTs in 
evaluating respiratory conditions.  In particular, a new 
paragraph entitled "Special provisions for the application of 
evaluation criteria for diagnostic codes 6600, 6603, 6604, 
6825-6833, and 6840-6845" was added to 38 C.F.R. § 4.96.  See 
38 C.F.R. § 4.96(d) (2007).  The paragraph notes that if a 
DLCO (SB) test is not of record, evaluation should be based 
on alternative criteria as long as the examiner states why 
the DLCO (SB) test would not be useful or valid in a 
particular case.  Also, if a maximum exercise capacity test 
is not of record, the adjudicator should evaluate the 
Veteran's disability based on alternative criteria.  Also if 
the FEV-1 and the FVC are both greater than 100 percent, a 
compensable evaluation based on a decreased FEV-1/FVC ratio 
should not be assigned.

The effective date of the above amendment to 38 C.F.R. § 4.96 
is October 6, 2006, and the provisions of the amendment are 
noted to be applicable to all claims for benefits received by 
VA on or after the effective date of the amendment, October 
6, 2006.  

As the present Veteran's claim for a higher initial rating 
was filed in August 2006, consideration of the amended 
version of 38 C.F.R. § 4.96 is not warranted.  The Board will 
thus consider the version of  38 C.F.R. § 4.96 in effect 
prior to the amendment.  

The evidence in the present case demonstrating the severity 
of the service-connected asbestosis since the effective date 
for the award of service connection first consists of results 
of a February 2008 VA examination.  

The VA examiner did not review the claims file, but indicated 
that the Veteran's medical records were reviewed.  The 
examiner also documented a history of the Veteran's in-
service asbestos exposure.  

With regard to the current complaints, the VA examiner noted 
that the Veteran had shortness of breath that had 
progressively worsened over the prior 2 years, worse during 
the summer.  

The Veteran also had a productive cough several times per day 
with occasional purulent sputum and used an inhaled 
bronchodilator daily, which did not improve his symptoms.  
The Veteran denied a history of hospitalization or any 
periods of incapacitation.  

On examination, the VA examiner found rhonchi and slightly 
limited diaphragm excursion.  Chest expansion was normal and 
there was no chest wall scarring or deformity.  

The examiner also reviewed a February 2008 chest X-ray, which 
showed bilateral pleural plaques and minimal atelectasis in 
the basis; the heart the normal.  The X-ray impression was 
that of no active disease.

The VA examiner also noted results of PFT testing, which 
showed FVC of 105 percent predicted, and DLCO, which was 
performed several days following the initial PFT testing, of 
81 percent predicted.  

Based on the results of the examination, the VA examiner 
diagnosed asbestosis with no evidence of cor pulmonale, 
pulmonary hypertension, or RVH.  

The record on appeal next includes results of a private (non-
VA) August 2008 PFT, which showed FVC of 84 percent predicted 
and DLCO of 97 percent predicted.  The assessment was minimal 
obstructive lung defect with airway obstruction confirmed by 
decreased flow rate at peak flow and flow at 25 percent, 50 
percent, and 75 percent of the flow volume curve.  Lung 
volumes and diffusion capacity were within normal limits.  
The post-bronchodilator FVC change was interpreted as an 
insignificant response to bronchodilator.  

The most recent medical evidence consists of results of a 
private September 2009 PFT, which showed FVC of 76 percent 
predicted.  DLCO testing was not performed.  The impression 
was that of spirometry within normal limits with a 
bronchodilator response.

In support of his claim, the Veteran testified at a September 
2009 hearing that, due to his service-connected 
symptomatology, he could not do any type of excessive work, 
such as helping a neighbor move furniture, yard work or 
paint, especially when it was hot.  To treat his symptoms, he 
took Singulair pills and used an emergency albuterol inhaler, 
but he did not use oxygen.  He also denied any recurring 
upper respiratory infections or other lung infections.  

The Veteran's wife also testified at the September 2009 Board 
hearing.  She asserted that the Veteran's symptoms had gotten 
gradually worse, with a big difference noticeable in the last 
year and a half.  

The record on appeal also includes an August 2009 letter from 
the Veteran's son, who wrote that the Veteran's health had 
declined significantly over the past several years.  The 
Veteran was no longer active in attending sporting events or 
performing home and automobile repairs and had to relocate in 
order to lead a more simplified lifestyle.  

In reviewing the medical and lay evidence above, the Board 
finds that the service-connected disability picture more 
nearly resemble the criteria for the assignment of a 10 
percent evaluation beginning September 30, 2009.  

In particular, the private PFT results show an FVC post-
bronchodilator predicted value of 76 percent, which is 
consistent with a 10 percent evaluation.  See 38 C.F.R. 
§ 4.97, DC 6833.  

A compensable evaluation is not warranted prior to September 
30, 2009, however, because the numerous PFT results do not 
show FVC between 75 to 80 percent predicted or DLCO (SB) 
between 66 to 80 percent predicted.  See id.  

The Board notes in this regard that even considering that the 
February 2008 VA examination PFT study shows pre-
bronchodilator test results, the criteria for a compensable 
evaluation are not satisfied.  

Further, an evaluation higher than 10 percent is not 
warranted because at no point during the course of the appeal 
do the PFT results show FVC between 65 to 74 percent 
predicted or DLCO (SB) of 56 to 65 percent predicted. 

In fact, the PFT results in February 2008 show FVC of 105 
percent predicted and DLCO 81 percent predicted, and PFT 
results in August 2008 show FVC of 84 percent predicted and 
DLCO of 97 percent predicted.  These results are consistent 
with a noncompensable evaluation.  

The Board's findings are based on schedular evaluation.  To 
afford justice in exceptional situations, an extraschedular 
rating may also be provided.  38 C.F.R. § 3.321(b).  Here the 
Board will defer consideration of the appropriateness of 
referral for extraschedular consideration in light of the 
Veteran's claim of entitlement to a TDIU which is discussed 
in the remand portion of this decision herein below.  

In conclusion, the Board finds that a 10 percent evaluation, 
but not higher, for the service-connected asbestosis is 
warranted.  


ORDER

An increased rating of 10 percent, but not higher, for the 
service-connected asbestosis is granted, subject to the 
regulations governing the payment of VA monetary benefits.  


REMAND

As indicated, the Veteran underwent a VA examination in 
February 2008.  The VA examiner opined that the Veteran's 
service-connected symptomatology caused significant effects 
on the Veteran's general occupation functioning.  The 
examiner noted that the Veteran had left two prior jobs due 
to an increase in shortness of breath.  

At the time of the examination, the VA examiner indicated, 
the Veteran worked in an office job because his shortness of 
breath limited the amount of walking he could do.  

During his Board hearing, the Veteran testified that he had 
retired in April 2008 because he was unable to function any 
longer in his job due to shortness of breath.  

Further, in November 2009, the Veteran submitted an August 
2009 letter from his former employer.  The employer wrote 
that the Veteran had previously been employed with the 
company for 8 years.  

During that time, the Veteran's health had declined and 
towards the end of his employment, the Veteran commonly had 
to stop in the middle of a conversation to catch his breath.  
The employer further indicated that the Veteran had retired 
early even though he had intended to work longer.  The 
decision, according to the employer, had been prompted by his 
declining ability to complete routine work-related tasks.  

In light of the VA examiner's conclusions and the subsequent 
lay evidence showing that the symptoms of the Veteran's 
service-connected asbestosis caused him to retire, the Board 
finds that the Veteran has raised an informal claim for a 
TDIU.  See 38 C.F.R. § 3.155; Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 
(2009).  

The record, however, lacks sufficient evidence upon which the 
Board can make a decision.  Accordingly, remand for further 
evidentiary development, including a VA examination, is 
required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4)(i).  

Prior to arranging for the Veteran to undergo VA examination, 
the RO should give the Veteran another opportunity to present 
information and/or evidence pertinent to the remanded claim.  

First, the RO should send the Veteran a letter advising the 
Veteran of the elements required to establish entitlement to 
an increased rating per Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), Hart v. Mansfield, 21 Vet. App.505 (2007), 
and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated 
in part Nos. 2008-7150, 2008-7115 (Fed. Cir. September 4, 
2009).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization to obtain that evidence, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and provide any 
further notification deemed warranted by VCAA prior to 
readjudicating the remanded claim.  

Accordingly, the TDIU claim is REMANDED for the following 
action:

1.  The RO should send the Veteran a 
letter advising him of the information 
and evidence necessary to substantiate 
the remanded claim, as required by 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006), Hart v. Mansfield, 21 
Vet. App.505 (2007), and Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated 
in part Nos. 2008-7150, 2008-7115 (Fed. 
Cir. September 4, 2009).

The letter should also request that the 
Veteran provide the names, addresses, and 
approximate dates of treatment for all 
private (non-VA) health care providers 
who treated him for the service-connected 
asbestosis and have additional pertinent 
evidence.  

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
identified records not already associated 
with the claims file.  The RO should also 
obtain all of the Veteran's outstanding 
VA treatment records.  

All records obtained must be associated 
with the claims file.  Further, all 
attempts to procure any identified 
records must be documented in the claims 
file and, if any records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of any 
unsuccessful efforts in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

3.  After completing any further 
development deemed warranted by a 
complete review of the record, the RO 
should schedule the Veteran for an 
appropriate VA examination to determine 
current severity of the service-connected 
asbestosis and whether it precludes him 
from performing all forms of 
substantially gainful employment.  The 
entire claims file must be made available 
to the VA examiner.  

Accordingly, the examiner is asked to 
review the pertinent evidence, including 
the Veteran's lay assertions, and 
undertake all appropriate tests and 
studies.  

Then, based on his/her review of the 
case, the examiner should opine as to 
whether the service-connected asbestosis 
alone (i.e., without regard to any 
nonservice-connected disabilities or the 
Veteran's age) is productive of an 
overall level of incapacity sufficient to 
prevent him from securing and following 
any form of substantially gainful 
employment consistent with his 
educational and occupational experience.  

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  Specific references 
to the Veteran's claims file, including 
the in-service and post-service medical 
records, and the Veteran's lay assertions 
should be provided.  

4.  Following completion of the VA 
examination, the RO should readjudicate 
the Veteran's claim for a TDIU in light 
of all pertinent evidence and legal 
authority.  

The RO should specifically consider 
whether the Veteran's TDIU claim warrants 
referral to the Under Secretary for 
Benefits or the Director of the 
Compensation and Pension Service for a 
determination of whether the disability 
picture requires the assignment of an 
extraschedular rating pursuant to 38 
C.F.R. §§ 3.321 and 4.16(b) (2009).  

If the RO so determines, the claim should 
be referred to the Under Secretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
consideration.  

If any benefit sought remains denied 
after readjudication, the RO should issue 
an appropriate Supplemental Statement of 
the Case (SSOC), and provide the Veteran 
and his representative, if any, the 
requisite time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the remanded matter, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


